Citation Nr: 0510399	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  99-16 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.


REMAND

?	A remand is necessary in this case so that the veteran's 
military personnel record can be obtained.

The veteran claims he has PTSD related to an incident in 
service.  At his March 2005 Board Central Office hearing in 
Washington, D.C., the veteran testified that in 1978 he was 
hitchhiking on the freeway to the Base with a fellow Marine 
when they were picked up by three other Marines in a truck 
who abducted them and beat them.  During the altercation, the 
veteran testified that he suffered a broken finger in the 
altercation and hit one of his attackers in the head with a 
pitcher of beer, requiring 89 stitches when they were brought 
to the Camp LeJeune Naval Hospital by ambulance.  The veteran 
testified that he did not know the names of the individuals 
who abducted him and stated that they were not disciplined 
for the incident.

The veteran indicated that after the incident he started 
having problems with anger and personal relationships.  The 
record does not include the veteran's military personnel 
file.

A remand is necessary to ensure that the evidentiary record 
is complete. Accordingly, the case is REMANDED for the 
following development:

1.  The RO must attempt to obtain the 
veteran's complete service personnel 
records.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




